HUSSMAN INVESTMENT TRUST ADDENDUM TO THE CUSTODY AGREEMENT THIS ADDENDUM dated this 21st day of December, 2011, to the Custody Agreement dated July 20, 2000, as amended September 10, 2002 and August 1, 2005(the "Custody Agreement"), is entered into by and between Hussman Investment Trust, an Ohio business trust (the "Trust") and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the Trust has introduced a new series, the Hussman Strategic Dividend Value Fund, and the parties are desirous of extending the terms of the Custody Agreement to cover such new series; and WHEREAS, Article XV, Section 15.02 allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit D shall be added to the Custody Agreement and is attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HUSSMAN INVESTMENT TRUST U.S. BANK, N.A. By: /s/ John P. Hussman By: /s/ Michael R. McVoy Printed Name: John P. Hussman Printed Name: Michael R. McVoy Title: President Title: Vice President 1 EXHIBIT D to the Custody Agreement Fund Names Separate Series of Hussman Investment Trust Name of Series Hussman Strategic Growth Fund Hussman Strategic Total Return Fund Hussman Strategic Dividend Value Fund 2
